Case: 11-10880     Document: 00511896128         Page: 1     Date Filed: 06/22/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           June 22, 2012
                                     No. 11-10880
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

PAUL JEFFERSON BRADDOCK,

                                                  Petitioner - Appellant

v.

ERIC H. HOLDER, JR., United States Attorney General; KAREN EDENFIELD,
Warden,

                                                  Respondents - Appellees


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 1:11-CV-81


Before SMITH, BARKSDALE, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        Paul Jefferson Braddock, federal prisoner # 31314-037, proceeding pro se
and in forma pauperis, challenges the district court’s dismissal, for lack of
jurisdiction, of his 28 U.S.C. § 2241 petition. In it, Braddock challenges his three
convictions in the Western District of Michigan for distribution of cocaine base.
        Braddock contends: the district court had jurisdiction over his petition
because both he and his custodian, the warden of his prison facility, are within


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-10880    Document: 00511896128      Page: 2    Date Filed: 06/22/2012

                                  No. 11-10880

the Northern District of Texas; 28 U.S.C. § 2255 is inadequate or ineffective to
test the legality of his detention; and dismissal of his petition pursuant to § 2255
impermissibly suspends the writ of habeas corpus. He also briefs the merits of
his claim that his convictions were unconstitutional, asserting the Controlled
Substances Act violates the Tenth Amendment and exceeds the Government’s
power under the Commerce Clause. A district court’s dismissal of a § 2241
petition is reviewed de novo. Kinder v. Purdy, 222 F.3d 209, 212 (5th Cir. 2000).
      A § 2241 petition and a § 2255 motion “are distinct mechanisms for
seeking post-conviction relief”: § 2255 is for collaterally attacking a federal
sentence, and the motion must be filed in the sentencing court; § 2241 is for
challenging the manner in which a federal sentence is executed, and the petition
must be filed where the prisoner is incarcerated. Pack v. Yusuff, 218 F.3d 448,
451 (5th Cir. 2000). “A [§] 2241 petition that seeks to challenge the validity of a
federal sentence must either be dismissed or construed as a [§] 2255 motion.” Id.
at 452.
      Because the claims raised by Braddock in his § 2241 petition attacked the
validity of his Michigan conviction and sentence, the district court did not err in
determining the claims must be pursued in a § 2255 motion. Id. at 451. And,
as Braddock was sentenced in Michigan, the district court correctly determined
that it lacked jurisdiction to construe his petition as a § 2255 motion. Ojo v. INS,
106 F.3d 680, 683 (5th Cir. 1997) (“Because all the errors [the prisoner] alleges
[occurred before or during sentencing], they must be addressed in a § 2255
petition, and the only court with jurisdiction to hear that is the court that
sentenced him”.).
      A prisoner can attack the validity of his conviction in a § 2241 petition only
if he can meet the requirements of the savings clause found in 28 U.S.C.
§ 2255(e). Kinder, 222 F.3d at 212. For that clause to apply, the petitioner must
show the remedy under § 2255 would be inadequate or ineffective to test the
legality of his detention. 28 U.S.C. § 2255(e); Reyes-Requena v. United States,

                                         2
   Case: 11-10880      Document: 00511896128        Page: 3    Date Filed: 06/22/2012

                                     No. 11-10880

243 F.3d 893, 901 (5th Cir. 2001). The petitioner must establish that his claim:
(1) “is based on a retroactively applicable Supreme Court decision which
establishes that the petitioner may have been convicted of a nonexistent
offense”; and (2) “was foreclosed by circuit law at the time when the claim should
have been raised in[, inter alia,] the petitioner’s trial,[or] appeal . . . .” Id. at 904.
Braddock has failed to make the required showing.
      To the extent Braddock contends the dismissal of his § 2241 petition
impermissibly suspends the writ of habeas corpus, his contention lacks merit.
Restrictions on obtaining relief pursuant to § 2241 and the savings clause of
§ 2255 do not violate the Suspension Clause. E.g., Wesson v. U.S. Penitentiary
Beaumont, Tex., 305 F.3d 343, 347 (5th Cir. 2002).
      AFFIRMED.




                                            3